United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-4001
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Southern District of Iowa.
Brian R. Shafer,                        *
                                        *      [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: April 7, 2006
                                Filed: April 18, 2006
                                 ___________

Before RILEY, MAGILL, and GRUENDER, Circuit Judges.
                            ___________

PER CURIAM.


       Brian R. Shafer (Shafer) appeals his conviction and sentence entered by the
district court1 upon his guilty plea to being a felon in possession of a firearm, in
violation of 18 U.S.C. § 922(g)(1). His counsel filed a brief under Anders v.
California, 386 U.S. 738 (1967), arguing Shafer’s guilty plea was not knowing and
voluntary because during the plea colloquy, Shafer was under the influence of
prescription drugs. In a pro se supplemental brief, Shafer appears to join counsel in


      1
        The Honorable James E. Gritzner, United States District Judge for the Southern
District of Iowa.
arguing the prescription drugs compromised his ability to plead guilty voluntarily, and
argues additionally (1) his trial counsel and the government conspired against him in
sharing trial information, (2) prosecutorial misconduct occurred during discovery, (3)
he was wrongly charged and convicted, and (4) he received ineffective assistance of
counsel.

       First, the attack on the voluntariness of Shafer’s plea is not properly before us,
because he failed to first raise the issue in the district court by seeking to withdraw his
guilty plea; rather, at sentencing Shafer affirmatively represented he wished to
maintain his plea. See United States v. Murphy, 899 F.2d 714, 716 (8th Cir. 1990)
(claim of involuntary guilty plea “first must be presented to the district court and [is]
not cognizable on direct appeal”). Second, Shafer’s guilty plea forecloses all pre-plea
non-jurisdictional attacks on his conviction, including prosecutorial misconduct. See
United States v. Beck, 250 F.3d 1163, 1166 (8th Cir. 2001). Third, we find nothing
in the record to indicate Shafer was wrongly charged or convicted. Finally, Shafer’s
ineffective-assistance claim is not properly before us either, as ineffective-assistance
claims generally must be raised in 28 U.S.C. § 2255 proceedings before the district
court where the record can be properly developed. See United States v. Hughes, 330
F.3d 1068, 1069 (8th Cir. 2003).

      Having independently reviewed the record pursuant to Penson v. Ohio, 488
U.S. 75, 80 (1988), we find no nonfrivolous issues. Accordingly, we affirm.
                      ______________________________




                                           -2-